Citation Nr: 9913891	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the right ankle, currently evaluated at 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to an increased 
evaluation for degenerative joint disease of the right ankle.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's right ankle disability is currently 
manifested by subjective complaints of pain, weakness, and 
swelling. 

3.  Current objective findings of the veteran's right ankle 
include limitation of motion, and X-ray evidence of some 
stress areas.  

4.  There is no objective clinical evidence of malunion or 
nonunion of the tibia and fibula, or ankle ankylosis.


CONCLUSION OF LAW

The criteria for an increased evaluation for degenerative 
joint disease of the right ankle, currently evaluated at 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5010, 5262, 5270, 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's right ankle disability under 
DC 5010-5271.  The Board will also consider DCs 5262 and 5270 
based upon impairment of the tibia and fibula, and ankle 
ankylosis.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1998).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id. 

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1998). 

In a VA general medical examination report dated in May 1996, 
the veteran complained of weakness in the right ankle with 
intermittent swelling and aching, particularly on rainy days.  
Physical examination revealed dorsiflexion of 5-10 degrees 
and plantar flexion of 5 degrees.  The left ankle had 
dorsiflexion and plantar flexion from 10-15 degrees without 
pain at the end of range of motion.  X-rays showed moderate 
irregularity of the cortical contour of the medial aspect of 
the distal fibula, lateral aspect of the distal tibia, and 
posterior and inferior aspect of the distal tibia.  The 
tibiotalaris joint and ankle mortis were normal.  There was 
minimal spurring of the posterior talus.  No acute fracture 
was noted and the soft tissue was normal.  The final 
diagnoses included right ankle sprain and history of right 
ankle fracture with subjective complaints of pain and 
instability.  

In a VA examination report dated in December 1996, the 
veteran reported, among other things, that he broke his right 
ankle in service and refractured it after service.  He 
complained of weakness, spasm, and swelling from time to time 
with pain.  Physical examination revealed that he lacked 10 
degrees of dorsiflexion in the right ankle to 90 degrees, 
with plantar flexion of 100 degrees down to 120 degrees.  
Dorsiflexion on the left was 92 degrees, or 2 degrees below a 
right angle, and plantar flexion was to 140 degrees.  An X-
ray reportedly showed some heterotopic bone in the interval 
between the distal fibula and tibia, indicative of some 
stress in the area.  There was a bit of irregularity of the 
tip of the medial malleolus on the right.  The final 
diagnoses included healed fracture of the fibula on the right 
with mild valgus instability of the ankle.  

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 20 percent rating 
for a right ankle disability is warranted.  The current 20 
percent rating contemplates moderate ankle disability with 
nonunion of the tibia and fibula (DC 5262), a certain degree 
of ankle ankylosis (DC 5270), and marked limitation of motion 
of the ankle (DC 5271).  Separate ratings for these 
pathologies are prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1998); Estaban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

In evaluating the veteran's right ankle disability, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  The most recent X-ray report indicates some stress 
points in the right ankle and irregularity of the medial 
malleolus, there is no indication that the bones are 
misaligned.  Therefore, there was no evidence of nonunion or 
malunion of the tibia and fibula  and the Board is unable to 
grant a higher evaluation under DC 5262.  Further, the Board 
notes that the recent clinical findings do not disclose that 
he has ankylosis of the ankle.  As such, the provisions of DC 
5270 are not for application in evaluating the veteran's 
right ankle pathology.  In addition, although the most recent 
range of motion readings do not cleanly conform to the 
schedular range in Plate II, they can be interpreted in light 
of the ranges reported on that plate.  A rating higher than 
20 percent is not available under DC 5271 regardless of the 
level of limitation of motion.  He currently is rated for 
"marked" limitation of motion, and as noted ankylosis is 
not shown.  Accordingly, in view of the above, the Board 
concludes that the evidence supports no more than a 20 
percent rating for the veteran's service-connected right 
ankle disorder.  Finally, because there is no evidence of 
arthritic changes in the right ankle, the VA General 
Counsel's opinion regarding a separate compensable evaluation 
for arthritis is not for application.  A separate rating 
would not be warranted even if arthritis were present as the 
instant rating is assigned on the basis of limitation of 
motion.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 20 percent under DCs 5262, 5270, or 5271.  
As noted above, VA examinations revealed no malunion or 
nonunion, no ankle ankylosis, and no more than marked 
limitation of motion of the ankle.  Accordingly, the Board 
finds that the functional limitation due to pain is 
contemplated in the current assigned 20 percent rating and 
indicia of a higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.

The Board has considered the veteran's written statements 
that his right ankle disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his right ankle disability warrants no more 
than a 20 percent evaluation.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for degenerative joint 
disease of the right ankle, currently evaluated at 20 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

